Blandeord, Justice.
1. This case arises upon exceptions filed to an auditor’s report.
The first assignment of error is, that the court held that defendant in error was not barred by the statute of limitations, because she was an infant when her right of action accrued, and her action was brought within four years after attaining her majority, although she had a guardian during her minority, and this ruling is the main error complained of.
The right of action in this case was in the infant, and although her guardian might maintain the action in the infant’s name, the title or right was in her. If the legal title had been in the guardian, and the infant had the beneficial interest in the cause of action, then perhaps, as the guardian would have been barred, the infant would also have been barred. This is the rule applied in cases of executors, administrators and trustees, the beneficial interest being in infants. Wingfield, vs. Virgin, 51 Ga., 142; 43 Id., 288, 290.
We see nothing in this case to take it out of the exceptions as laid down in §§2926 and 2927 of the Code.*
*384. 2. The next assignment of error is because the court sustained a demurrer to all of the exceptions filed by plaintiff in error to the auditor’s report but the three last. In this we think the court did right, because the three last exceptions embrace fully the other exceptions stricken and go to the entire report, and the case could have been, and was, doubtless, tried fully on the three last exceptions. There is no motion for new trial in this case, and no exceptions to any rulings of the court upon the trial of the •case. ’ •
Judgment affirmed.

See Christian et al. vs. Westbrook et al., 75 Ga. 852.